Citation Nr: 1535471	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to extension (beyond December 31, 2011) of a temporary total (convalescence) rating for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from to June 1958 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which granted a temporary total rating following the Veteran's right knee surgery, effective October 11, 2011, through December 31, 2011.  

At his request, the Veteran was scheduled for a June 2015 videoconference Board hearing.  In June 2015 written correspondence the Veteran's representative requested that the hearing request be cancelled.  In the June 2015 correspondence, the Veteran also requested that the record be held in abeyance for the submission of new evidence.  Additional evidence was submitted the following month, without a waiver of RO initial consideration.  As the Veteran filed his substantive appeal after February 2, 2013, the new evidence may be initially considered by the Board.  38 U.S.C.A. §  7105(e).

(The Board notes that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised in a June 2013 claim and denied in an April 2014 rating decision.  The Veteran initiated an appeal of the matter by a May 2014 Notice of Disagreement (NOD), but did not perfect the appeal after the May 2014 Statement of the Case was issued.  Therefore, the matter of entitlement to TDIU is not before the Board.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Convalescence following right knee surgery in October 2011 is not shown to have been required after December 31, 2011.

CONCLUSION OF LAW

Extension of a temporary total rating for convalescence following right knee surgery in October 2011 beyond December 31, 2011, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

A claim for a temporary total rating based on the need for convalescence is, in essence, a claim for increase.  A December 2011 letter notified the Veteran of the evidence necessary to substantiate such claim.  He has had ample opportunity to respond/supplement the record (and his submissions reflect an awareness of what is needed).  It is not alleged that notice in this case was less than adequate.

All available pertinent medical evidence (records pertaining to the surgery on October 11, 2011, and recovery) was obtained.  The Veteran underwent VA examinations in March 2012 and March 2014.  While the examiners were not asked to (and did not) provide opinions specifically on the critical question in this case (i.e., whether the October 11, 2011, surgery required convalescence beyond December 31, 2011), both examination reports discussed the October 2011 surgery, the Veteran's post-operative treatment, and the residual functional impairment.  Together with the treatment records, the examination reports provide evidence adequate to adjudicate the instant claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
Factual Background, Legal Criteria and Analysis

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted (under the conditions discussed below) for a period of one, two, or three months.  Awards are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  Extensions of one, two, or three months beyond the initial three months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2) , or (3), (noted above) and further extensions of one or more months, up to six months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) (e.g., where there are severe postoperative residuals or immobilization) upon approval from the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)). 

In summary, a temporary total evaluation may be assigned for up to a maximum of twelve months, with approval of the Veterans Service Center Manager, if the criteria of 38 C.F.R. § 4.30(a) and (b) are met.

Prior to the surgery in question, the Veteran's knee was unstable and painful.  On September 2011 examination, the Veteran complained of knee pain and instability since a 2008 right knee total arthroplasty.  At that time the Veteran had full extension and 120 (of 140) degrees of flexion in his right knee.  He had posterior drawer and sag signs.  He had good strength in all muscles of the right lower extremity with normal sensation and palpable distal pulses.  Imaging revealed well-aligned, well-fixed components.

On October 11, 2011, the Veteran underwent surgery to revise the 2008 right knee total arthroplasty, with the intent that his symptoms of pain and instability would be relieved.  By January 2012 rating decision, he was granted a temporary total rating for convalescence following this procedure through December 31, 2011.  He seeks an extension of the temporary total rating for a total of 13 months. 

The October 11, 2011, surgical report notes that there were no surgical complications.  On October 14, 2011, follow-up examination, the Veteran had full extension and 120 (of 140) degrees of flexion in his right knee.  He had posterior drawer and sag signs.  He had good strength in all muscles of the right lower extremity with normal sensation and palpable distal pulses.  Imaging revealed well-aligned, well-fixed components.  He had some (continued) instability of the knee.  The Veteran was discharged to a skilled nursing facility to begin intensive rehabilitation.  On October 28 follow-up examination, the treatment provider stated that the surgical wound "looks great."  The Veteran was anxious to resume bowling.  The possibility of further surgery to correct residual instability was discussed.  

On November 18 follow-up examination, the treatment provider noted that the Veteran walked into the appointment and had range of motion from 0 to 120 degrees, although he did have continued instability.  He was using a cane for ambulation and taking medication to treat constant knee pain.  His Oxford Knee Score was 9.  Further surgery was scheduled.  On November 30 follow-up examination, the Veteran reported that his pain was much better.  However, the additional surgery was postponed due to the Veteran's smoking.  

November and December 2011 VA treatment records note that the Veteran was ambulating "without crutches/cane."  
 
On January 18, 2012, private follow-up examination, the Veteran stated that his right knee was not bothering him.  Therefore, further discussion of revision surgery was postponed until the Veteran's next scheduled appointment in three months, at which point the right knee disability would be reassessed.  

In his February 2012 NOD, the Veteran disagreed with the duration of the temporary total disability rating assigned, noting that he received a 13-month convalescence rating in 2008, following his right knee total arthroplasty.  (He did not provide any statement regarding his right knee symptomatology or discussing why a longer convalescence period was warranted.)

A February 2012 letter from the surgeon who performed the October 2011 surgery notes that additional revision surgery is needed to correct the Veteran's continued right knee instability. 

On March 2012 VA examination, the Veteran reported instability, requiring the use of a cane and wheelchair, and daily pain of 8/10 with activity, 2/10 at rest.  On range of motion testing, the Veteran had flexion to 115 degrees and full extension, without pain.  There was no change after repetitive use testing.  The functional effects of his right knee disability included less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength was 4/5.  Instability was noted.  Chronic postsurgical residuals consisting of severe painful motion or weakness were noted.  Regular use of a wheelchair and constant use of a cane were noted.  It was noted that his ability to work was impacted by knee pain, including difficulty using stairs, pain with weight-bearing, and pain exacerbated by routine movement/activity.  (Based on this examination, the Veteran was granted an (increased) 60 percent rating for the time period following his temporary total convalescence.)  

In April 2012, the Veteran's neighbor provided a statement indicating that he had observed that the Veteran has difficulty walking due to knee pain.  

Objective findings on March 2014 VA examination were consistent with those noted in March 2012.  

The Board first acknowledges the Veteran's contention that he received a 13-month convalescent rating following his 2008 total right knee arthroplasty and is, therefore, entitled to a convalescent rating of similar duration for his 2011 right knee revision surgery.  Under Code 5055, the rating schedule provides for a 100 percent rating for 1 year following prosthetic replacement of the knee joint.  38 C.F.R. § 4.71a.  However, the 100 percent rating under Code 5055 applies only to total knee replacement surgery (upon implantation of a prosthesis).  Hudgens v. Gibson, 26 Vet. App. 558, 560 (2014).  The record indicates that the October 2011 surgery was a revision, or partial knee replacement.  Thus, the Veteran is not entitled to a longer temporary total rating under Code 5055. 

Under the governing regulatory criteria (as they apply in the circumstances of this case), the Veteran may establish entitlement to a temporary total (convalescence) rating beyond December 31, 2011, if during such time there were severe postoperative residuals, immobilization by cast, house confinement, or the necessity to use a wheelchair or crutches (to prevent regular weight-bearing).  The record does not show that any of these requirements were met due to the October 11, 2011, surgery.  There were no severe postoperative residuals and no unhealed surgical wounds.  The Board acknowledges that at some point the Veteran began using a wheelchair outside the house.  However, the Board notes that weight-bearing was not then prohibited or discouraged as a consequence of the right knee surgery.  (See March 2012 VA treatment record (noting use of wheelchair following lower extremity vascular surgery)).  Furthermore, the Veteran was not using assistive devices in November and December 2011; on November 30, 2011, he stated that his knee was feeling much better, and in January 2012, less than a month after the temporary total rating terminated, he stated that his right knee was no longer bothering him.  Thus, the Board finds that, while the Veteran's underlying right knee disability has continued to worsen following the surgery, the use of a wheelchair in March 2012 is not evidence supporting an extension of a temporary total rating for surgical convalescence.   
 
The Board notes that the assignment of a temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continued to be symptomatic following surgery; there must be a need for convalescence, as that term is understood.  Thus, even though the evidence suggests that the Veteran's right knee surgery and convalescence did not resolve fully his underlying right knee problems (see, e.g., November 2011 statement (noting that the wrong part was implanted and that further surgery would be required)), there is nothing in the record indicating that post-surgical convalescence was required any longer as of December 31, 2011. 

In summary, none of the criteria that would warrant extension of the Veteran's temporary total (convalescence) rating (following October 2011 surgery) beyond December 31, 2011, are met.  Therefore, there is no basis for awarding for such extension.  The preponderance of the evidence is against the Veteran's claim, therefore, the reasonable doubt provisions of 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3 do not apply.  The appeal seeking a further extension of the temporary total rating must be denied. 


ORDER

The appeal seeking an extension of a temporary total rating under 38 C.F.R. § 4.30 beyond December 31, 2011, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


